Exhibit 10.36

AMENDMENT NUMBER ONE

TO THE ASSURANT EXECUTIVE 401(K) PLAN

THIS AMENDMENT to the Assurant Executive 401(k) Plan, as amended and restated
effective as of January 1, 2009 (the “Plan”), is adopted by the Assurant, Inc.
Benefit Plans Committee (the “Committee”) effective as of January 1, 2009.

W I T N E S S E T H:

WHEREAS, Assurant, Inc. (the “Company”) currently maintains the Plan;

WHEREAS, pursuant to Article 8 of the Plan, the Assurant, Inc. Benefit Plans
Committee (the “Committee”) has the authority to amend the Plan, unless the
amendments would significantly increase the Company’s liabilities for the Plan;
and

WHEREAS, the Committee wishes to make various changes to the Plan regarding
related employers, and the Committee has determined that such amendments will
not significantly increase the Company’s liabilities for the Plan.

NOW THEREFORE, the Committee amends the Plan as follows:

1.

Effective as of January 1, 2009, Section 4.03 of the Plan is amended in its
entirety to read as follows:

 

  “3.02 Eligibility to Receive 401(k) Benefits. In order to be eligible to be
credited with a 401(k) Benefit under this Plan, a Participant must be
(i) actively employed by an Employer on the last regularly scheduled workday of
the Plan Year, (ii) have terminated employment during such Plan Year on account
of Retirement, Disability, or death, (iii) have transferred to a Related
Employer, or (iv) met the requirements applicable to any other reason deemed
appropriate by the Committee.”

2.

Effective as of January 1, 2009, Section 4.03 of the Plan is amended in its
entirety to read as follows:

 

  “4.03 Transferees. A Participant who transfers from one Employer to another
Employer will not be deemed to have incurred a Separation from Service for
purposes of this Plan. For purposes of this Section 4.03, the term “Employer”
will include a Related Employer.”



--------------------------------------------------------------------------------

3.

Effective as of January 1, 2009, Article 11 of the Plan is modified by the
addition of a definition of the term “Related Employer,” after the existing
definition of the term “Plan Year,” to read as follows:

“Related Employer shall mean any entity designated by the Committee from time to
time to be a “Related Employer” under the Plan. The Committee may specify such
terms and conditions pertaining to the entity’s designation as a Related
Employer that the Committee deems appropriate.”

* * * * *

Except as amended herein, the Plan shall continue in full force and effect.

IN WITNESS WHEREOF, the undersigned has adopted this Amendment Number One to the
Assurant Executive 401(k) Plan (as amended and restated effective as of
January 1, 2009) on the date shown below, to be effective as of January 1, 2009.

 

    ASSURANT, INC.     BENEFIT PLANS COMMITTEE Date: December 8, 2009     By:  
/s/ Sylvia Wagner       Sylvia Wagner       Chair, Assurant, Inc. Benefit Plans
Committee       Executive Vice President, Human Resources and Development

 

- 2 -